On Motions for a Rehearing.
In its motion appellant insists that as a result of miscalculation by this court the judgment rendered here awarded it only $3,-939.43 of the $9,010.12 dividends paid by the receiver, when the award to it should have been of $7,000 instead. A recalculation shows the former calculation to be erroneous as claimed. Therefore appellant’s motion will be granted and the judgment entered here will be so corrected as to award appellant $7,000 and appellee Hollis $2,010.-12 of said $9,010.12 dividends.
We think the judgment rendered by this court is not erroneous in any other respect. Therefore the motion of appellee is overruled.